—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered June 9, 1997, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in precluding a defense witness from testifying about the victim’s reputation for carrying a weapon. Since the defendant was permitted *455to testify about the victim’s reputation for gun possession in the past, as well as about his prior altercation involving the victim, the excluded testimony would have been merely cumulative (see, People v Seit, 204 AD2d 363, 365; People v Ross, 197 AD2d 713; People v Dupigney, 156 AD2d 709; see also, People v Santiago, 211 AD2d 734). Moreover, the evidence presented by the defendant with respect to his claim of self-defense was so tenuous that there is no significant probability that the jury would have acquitted him had the testimony in question been allowed. Therefore, any error in excluding it was harmless (see, People v Ross, supra; People v Crimmins, 36 NY2d 230).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250), or without merit. Friedmann, J. P., McGinity, Luciano and Feuerstein, JJ., concur.